Citation Nr: 1311139	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-25 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, Type II (DM II), including as secondary to exposure to the Agent Orange.

2.  Entitlement to service connection for diabetes mellitus, Type II (DM II), including as secondary to exposure to the Agent Orange.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2009 rating decision, by the Philadelphia, Pennsylvania, Regional Office (RO), which denied the Veteran's attempt to reopen his claim of entitlement to service connection for diabetes mellitus and service connection for diabetic retinopathy, secondary to diabetes mellitus type II.  He perfected a timely appeal to that decision.  Subsequently, in January 2010, the claims folder was transferred to the VA Regional Office in St. Petersburg, Florida.  

In April 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims folder.  

In May 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge, sitting at the RO; however, the Board regretfully advised the Veteran in May 2012 and July 2012 that VA was unable to produce a written transcript of the proceeding and offered the Veteran the opportunity to testify at another hearing.  In May and July 2012, the Veteran/his representative indicated that he did not wish to appear at another hearing and requested that the Board consider his case on the evidence of record.  

The Board notes that beginning in February 2012 and as recently as late February 2013, the RO and (most recently) the Board has received correspondence from a private attorney claiming to be the Veteran's representative.  In letters from the Board to this attorney dated in September 2012, January 2013, late February 2013, and on March 13, 2013, he was informed that under VA regulations, he was not yet accredited to represent the Veteran.  See 38 C.F.R. § 14.629.  To date, it does not appear that this attorney has taken the appropriate steps to become accredited, and as such, the Board is left to determine that the Disabled American Veterans is still the Veteran's representative in this matter.  

In any event, although the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claims of entitlement to service connection for diabetes mellitus, type II and service connection for diabetic retinopathy secondary to diabetes mellitus, type II, the Board as the final fact finder within VA, must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  In an unappealed December 2005 rating decision, the RO denied service connection for diabetes mellitus, type II.  

2.  The evidence associated with the record since the December 2005 rating decision includes evidence which is not cumulative or redundant of the evidence previously of record.  Based upon the reason for the prior denial, the evidence is relevant and probative.  

3.  In an unappealed December 2005 rating decision, the RO denied service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus.  

4.  The evidence received subsequent to the final denial of the Veteran's claim for service connection for diabetic retinopathy, secondary to diabetes mellitus is new, and is also material because it raises a reasonable possibility of substantiating that claim.  

5.  The Veteran had service aboard the USS Wainwright offshore, in the open waters of the Republic of Vietnam in 1970.  

6.  There is no competent credible evidence of record that the Veteran was on the ground in Vietnam or on the inland waterways of Vietnam.  

7.  The probative evidence does not establish that the Veteran was otherwise exposed to dioxins/herbicides during service.  

8.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran's diabetes mellitus is causally related to active service.  

9.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran's diabetic retinopathy is causally related to active service.  


CONCLUSIONS OF LAW

1.  The unappealed December 2005 RO decision which denied service connection for diabetes mellitus, type II, and diabetic retinopathy, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2012).  

2.  Subsequent to the December 2005 RO decision, new and material evidence to reopen the claims of service connection for diabetes mellitus, type II, and diabetic retinopathy, has been received; thus, the claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).  

3.  Diabetes mellitus was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309 (2012).  

4.  Diabetic retinopathy was not incurred in or aggravated by active military service, 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in April 2009 and June 2009 from the RO to the Veteran, which were issued prior to the RO decision in June 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a fair disposition of the issues decided herein.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  The Board notes that a review of the Veteran's service records contains no evidence of diabetes mellitus or diabetic retinopathy; and, the Veteran has provided no information regarding the claimed disorders.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


II.  Pertinent Laws, Regulations, and Court Precedents.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Under VA regulations, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


III.  Factual background.

The record indicates that the Veteran served on active duty from August 1969 to May 1971.  The Veteran's personnel records reflect that the Veteran served aboard the USS Wainwright from November 19, 1970 to December 16, 1970, and from January 16, 1971 to February 1, 1971.  The Veteran's DD 214 reflects that he was awarded the National Defense Service Medal and the Vietnam Service Medal.  

The Veteran's service treatment records (STRs) show that, on the occasion of the enlistment examination in March 1969, distant vision was 20/200 in both eyes, corrected to 20/30 in both eyes.  On the occasion of his separation examination in April 1971, the Veteran denied any history of diabetes; clinical evaluation of the eyes, endocrine system, and genitourinary system was normal.  Distant vision was 20/200 in both eyes, corrected to 20/30 in both eyes.  The Veteran's service treatment records (STRs) do not reflect any complaints, findings or diagnoses of diabetes mellitus type II or diabetic retinopathy.  

The Veteran's initial claim for service connection for diabetes mellitus and diabetic retinopathy (VA Form 21-526) was received in August 2005.  Submitted in support of the claim were treatment reports from Lehigh Valley Physicians dated from July 1999 to August 2005.  These records show that the Veteran was diagnosed with diabetes mellitus in December 1999.  He received follow up evaluation and treatment for symptoms of his diabetes mellitus.  

In September 2005, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  They noted that the Veteran served aboard the USS Wainwright (DLG-28) which was in the official waters of the Republic of Vietnam from November 18, 1970 to December 18, 1970, from December 27, 1970 to December 28, 1970, and from January 15, 1971 to February 1, 1971.  

Received in November 2005 were treatment reports from Dr. Alan D. Listhaus, dated from March 2004 to September 2005, which show that the Veteran received follow up evaluation for diabetic retinopathy.  Among these records is a statement from Dr. Listhaus, indicating that the Veteran had a history of diabetes diagnosed eight years ago.  He reportedly is under excellent blood glucose control.  He had no history of hypertension; however, he does smoke.  Following an evaluation, the diagnostic impressions were diabetic retinopathy OU, macular edema OD greater than OS, and diabetes mellitus.  

By a rating action in December 2005, the RO denied the Veteran's claims of entitlement to service connection for diabetes mellitus and diabetic retinopathy; this decision was based on a finding that the required service in Vietnam had not been shown; therefore, exposure to herbicide had not been shown in the Veteran's case.  The Veteran did not file a notice of disagreement, and the December 2005 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012).  

Received in August 2006 were treatment reports from Dr. Harry W. Buchanan IV, dated from May 2005 to July 2006.  These records show that the Veteran received treatment for vision complaints diagnosed as hypertensive retinopathy; he was also diagnosed with non-insulin dependent diabetes mellitus.  

Received in March 2007 were VA progress notes dated from January 2007 to March 2007, indicating that the Veteran had been diagnosed with diabetic retinopathy.  

Of record is a report from the Defense Personnel Records Image Retrieval System (DPRIS), dated in June 2007, indicating that they had reviewed the 1970 command history for the USS Wainwright (DLG-28), and the history revealed that the USS Wainwright conducted operations from the Tonkin Gulf from November 20, 1970 to December 16, 1970.  It was noted that the history does not reveal the USS Wainwright being in port in the Republic of Vietnam (RVN) during the aforementioned period.  According to the National Archives and Records Administration (NARA) and the Naval Historical Center, command histories, deck logs and muster rolls; personnel diaries are the only administrative records produced by commissioned U.S. Navy Ships during the Vietnam War that are permanently retained.  These records do not normally annotate individuals arriving or going ashore on a routine basis.  The deck logs may indicate aircraft or boats arriving/departing but do not list passengers by name, unless that individual is a vary important person (VIP) or high-ranking officer.  Also, the deck logs do normally list the destinations of these aircrafts and vessels.  Logbooks maintained aboard river boats or launches were not considered permanent records.  Information regarding the duties and assignments requiring the Veteran to go ashore in the RVN may be in his official military personnel file (OMPF).  

At his personal hearing in April 2010, the Veteran reported that the USS Wainwright conducted missions in conjunction with the carrier USS Kitty Hawk; he stated that his ship stayed approximately half a mile offshore in Vietnam, where they would load the weapon from a rotating magazine.  The Veteran indicated that he was diagnosed with diabetes mellitus around 1995; he stated that he was diagnosed with diabetic retinopathy around the same time.  The Veteran stated that his doctor told him that he had diabetes for a long time.  The Veteran indicated that the Kitty Hawk was a large ship and could not get close to shore; thus, the Wainwright was a small destroyer, and was called in to get closer to the shores of Vietnam.  

Received in October 2010 was an internet article regarding the Wainwright.  The article indicated that the USS Wainwright participated in operation "Beacon Tower" in December 1970; this was a three day exercise to test the readiness of American Warships in the Tonkin Gulf to meet and deal with air and surface attacks.  On December 16, 1970, Wainwright left the combat zone; from there, she set a course for the Philippines and arrived in Subic Bay on December 29th.  


IV.  Legal Analysis-N&M Evid.-S/C DM, Type II and diabetic retinopathy.

As noted above, the issues of service connection for diabetes mellitus and diabetic retinopathy were previously denied by the RO in December 2005.  No notice of disagreement was filed.  That decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

The Board has made a careful review of the record.  The Board notes that at the time of the prior denial, the RO had found that there was no evidence of service in Vietnam and, therefore, no exposure to herbicides.  Evidence submitted since the last final denial by the RO in December 2005 includes VA and private treatment reports, and statements and testimony from the Veteran.  Also submitted was a report from DPRIS, dated in June 2007, indicating that the USS Wainwright conducted operations from the Tonkin Gulf from November 20, 1970 to December 16, 1970.  Also submitted was an internet article indicating that the USS Wainwright participated in operation "Beacon Tower" in December 1970, which was a three day exercise to test the readiness of American Warships in the Tonkin Gulf to meet and deal with air and surface attacks.  The Veteran also provided testimony that the USS Wainwright conducted missions in conjunction with the carrier USS Kitty Hawk; he stated that his ship stayed approximately half a mile offshore in Vietnam, where they would load the weapon from a rotating magazine.  The credibility of these assertions must be accepted.  See Justus, 3 Vet. App. at 513.  This additional evidence is new (as it was not considered by the RO in December 2005) and directly addresses the unestablished fact of being in the inland waters of Vietnam and possible exposure to herbicides.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection (exposure to herbicides), the new evidence raises the reasonable possibility of substantiating the claims for service connection for DM and diabetic retinopathy.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claims for service connection for diabetes mellitus and diabetic retinopathy is warranted.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  


V.  Legal Analysis.

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

VA regulations also provide that where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases, such as diabetes mellitus, and organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

A chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), diabetes mellitus, Type II, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii).  

The U.S. Court of Appeals for the Federal Circuit has agreed with VA's interpretation of its regulations that "duty or visitation" in the Republic of Vietnam seems to contemplate actual presence on the landmass of the country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002(2009).  Hence, a Veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to a presumption of service connection for disabilities claimed as due to exposure to herbicides, including Agent Orange.  Id.  

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Diabetes Mellitus, Type II.

The Veteran claims entitlement to service connection for diabetes mellitus as due to exposure to Agent Orange during his active duty service.  In essence, the Veteran contends that he was aboard the USS Wainwright which was off the waters of Vietnam.  He asserts that his ship was providing gunfire support to the Kitty Hawk which was a large ship and could not get close to shore; thus, the Wainwright was a small destroyer, and was called in to get closer to the shores of Vietnam.  He believes he was exposed to Agent Orange as a result of his service aboard the USS Wainwright and being close to Vietnam.  He further stipulates that such exposure was the primary cause of his diabetes mellitus and diabetic retinopathy.  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is undisputed that the Veteran currently has current diagnoses of type II diabetes mellitus and diabetic retinopathy.  See, e.g., a March 2004 private treatment report of Dr. A. D. Listhaus.  Accordingly, Hickson element (1) is satisfied.  

Concerning Hickson element (2), in-service disease or injury, the Veteran asserts that he was exposed to Agent Orange while serving on a ship just off the shore of the Vietnam coast during the Vietnam War.  As discussed above, type II diabetes mellitus is a disease that is presumed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, at its core, the Veteran's service-connection claim turns on whether there is sufficient evidence to demonstrate that the Veteran had "service in Vietnam," such that in-service exposure to herbicides may also be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

Upon review of the evidence, the Board finds that the Veteran does not have "service in Vietnam," and in-service exposure to herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  JSRRC issued a Memorandum indicating the Veteran served aboard the USS Wainwright, and that it conducted operations in the Tonkin Gulf; however, it was noted that the USS Wainwright did not dock at any port in the Republic of Vietnam.  It could not determine whether the Veteran had service in the Republic of Vietnam; however, the Veteran himself has confirmed that he never stepped foot on land in Vietnam.  See the Veteran's DRO hearing transcript.  There is no indication in the record demonstrating that the ship he served upon visited inland waters.  

Further, although the Veteran's DD Form 214 verifies that he received the Vietnam Service Medal medals that was awarded to many Veterans who never actually served within the borders of Vietnam-the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of such medals.  Haas, 525 F.3d at 1196.  



The Board notes that the Veteran's service personnel records do in fact confirm that the Veteran served on the USS Wainwright, which conducted gun support operations in the waters off Vietnam's shore in November through December 1970.  Crucially however, as noted above, it is well established that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See Haas, 525 F.3d at 1187-1190; see also VAOPGCPREC 27-97. 

Since the Board has determined that the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable.  However, the Board finds insufficient evidence to support a finding of actual exposure to herbicides in service.  Indeed, the Veteran has admitted that he never stepped foot on land in Vietnam, nor does he argue that any ship he served upon visited the inland waterways of Vietnam.  The Veteran also does not allege that he has ever come in physical contact with Agent Orange, whether in barrels or from actual use.  In this case, the Veteran's lay statements and testimony alone cannot be used to confirm herbicide exposure.  

As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during his military service, and the Veteran is therefore not entitled to service connection for Type II diabetes mellitus on a presumptive basis as discussed in 38 C.F.R. § 3.309(e).  This does not, however, preclude the Veteran from establishing his entitlement to service connection for Type II diabetes mellitus with proof of actual direct causation.  Combee, 34 F.3d at 1043.  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Pertinently, the Veteran's service treatment records include no indication of complaints of, treatment for or diagnoses of diabetes in service, or within the one year presumptive period following his separation from service in May 1971.  See 38 C.F.R. § 3.309(a).  The Veteran's April 1971 separation examination was pertinently negative.  Crucially, the Veteran does not assert that he experienced symptoms of diabetes during service, and the record demonstrates that he was not diagnosed with any type of diabetes until December 1999, more than 25 years following his separation from service.  The Board has already noted that the evidence is against a finding that the Veteran was exposed to Agent Orange during his active duty military service.  Accordingly, Hickson element (2), in-service disease or injury is not satisfied, and the Veteran's service-connection claim for diabetes fails on this basis alone.  

For the sake of completion, with respect to Hickson element (3), nexus or relationship, in the absence of any in-service injury or disease [to include herbicide exposure], medical nexus between the Veteran's current diabetes and service would appear to be an impossibility.  The Veteran has not asserted that a continuity of diabetes symptomatology has existed since service, and the record does not so reflect.  Thus, Hickson element (3) is also unsatisfied, and the Veteran's claim fails on this basis as well.  The benefit on appeal is denied.  

The preponderance of the evidence is against the claim for service connection for diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted on either a direct or presumptive basis.  

B.  S/C-Diabetic Retinopathy.

As noted above, service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2012).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability. Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).  

Service connection presupposes a current diagnosis of the claimed disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353(Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to some time in the distant past).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


In addition to diabetes mellitus, VA records show that the Veteran has been diagnosed with diabetic retinopathy.  However, the credible evidence of record fails to establish the in-service incurrence of diabetic retinopathy.  The Veteran's service treatment records do not show that the Veteran complained of or sought treatment for any symptoms or complaints related to diabetic retinopathy.  The separation examination, dated in April 1971, was negative for any findings of diabetic retinopathy.  Significantly, the record shows a diagnosis of diabetic retinopathy in 2004, many years after discharge from military service.  The normal medical findings at the time of separation, in conjunction with the lapse of three decades between the Veteran's separation from service and the first clinical evidence of his claimed disorder is probative evidence against the claim of service connection.  Maxson v. Gober, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming denial of claim where a Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  

The Veteran has not asserted that he first experienced any pertinent symptoms in service.  Nor has he contended any continuity of symptoms since service.  No medical professional has associated the diabetic retinopathy with service.  There is simply no credible evidence that establishes a causal or etiological link between the Veteran's diabetic retinopathy and his military service.  

In sum, entitlement to service connection benefits requires an injury or a disease that was incurred in service and resulted in a current chronic or persistent disability.  Although current diagnoses have been rendered, the competent and credible evidence of record does not establish that these conditions are a result of or otherwise related to the Veteran's military service.  Thus, service connection for diabetic retinopathy must be denied.  

To the extent that the Veteran has claimed that his diabetic retinopathy is secondary to a service-connected disability the claim has no merit.  He has specifically claimed that the disorder is due to his diagnosed diabetes mellitus.  Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744  -52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439(1995) (en banc)).  The Veteran is not service connected for diabetes.  Since service connection is not established for his diabetes mellitus, the Veteran's claim for entitlement to service connection for diabetic retinopathy on a secondary basis, must fail as a matter of law.  See 38 C.F.R. § 3.310 (2012).  In this instance, the law, and not the evidence, is dispositive of the claims, and therefore the claims should be denied because of lack of legal merit or of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus a discussion regarding service connection on a secondary basis is moot.  

The Board has duly considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990). However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.  



ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, the claim is reopened, and the appeal is allowed to this extent.  

Entitlement to service connection for diabetes mellitus is denied.  

Since new and material evidence has been received to reopen the claim of entitlement to service connection for diabetic retinopathy, the claim is reopened, and the appeal is allowed to this extent.  

Entitlement to service connection for diabetic retinopathy is denied.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


